Case 20-02069-GLT          Doc 109
                                Filed 03/26/21 Entered 03/26/21 14:30:33 Desc Main
                               Document      Page 1 of 7                FILED
                                                                        3/26/21 2:27 pm
                                                                        CLERK
                     IN THE UNITED STATES BANKRUPTCY COURT              U.S. BANKRUPTCY
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA            COURT - :'3$

 In re:                           :          Case No. 19-24114-GLT
                                  :          Chapter 11
 RIVERBEND FOODS LLC,             :
                                  :
            Debtor.               :
                                  :
 ALFRED T. GIULIANO, LIQUIDATION :           Adv. Pro. No. 20-2069-GLT
 TRUSTEE FOR THE ESTATE OF        :
 RIVERBEND FOODS LLC,             :
                                  :
            Plaintiff,            :          Related to Dkt. Nos. 84, 93, 99-1, and 106
                                  :
 v.                               :
                                  :
 INSIGHT EQUITY III LP, NORTHEAST :
 PROPERTIES LLC, NORTHEAST        :
 PROPERTIES HOLDINGS, LLC,        :
 RIVERBEND FOODS INVESTMENT       :
 HOLDINGS LLC, RIVERBEND FOODS    :
 HOLDINGS LLC, RIVERBEND FOODS    :
 RESOURCES LLC, PNC INVESTMENT    :
 COMPANY LLC, JACK WATERSTREET, :
 THOMAS LAVAN, WILLIAM HOOD,      :
 BRAD BALKOVEC, TED W. BENESKI,   :
 VICTOR VESCOVO, ELLIOT KERLIN,   :
 PETER JONES, ANDREW BOISSEAU,    :
 FRASER DESMOND, AND              :
 WARREN BONHAM,                   :
                                  :
            Defendants.           :
                                  :

 John R. Gotaskie, Jr., Esq.               Timothy P. Palmer, Esq.
 Jesse M. Harris, Esq.                     Buchanan Ingersoll & Rooney PC
 Fox Rothschild LLP                        Pittsburgh, PA
 Pittsburgh, PA
 Attorneys for the Plaintiff               Robin Russell, Esq.
                                           Michael D. Morfey, Esq.
                                           M. Kaylan Dunn, Esq.
                                           Hunton Andrews Kurth LLP
                                           Houston, TX
                                           Attorneys for Defendant Northeast Properties LLC
Case 20-02069-GLT          Doc 109       Filed 03/26/21 Entered 03/26/21 14:30:33                    Desc Main
                                        Document      Page 2 of 7



                                      MEMORANDUM OPINION

                After Alfred T. Giuliano, the “Liquidation Trustee” for the estate of Riverbend

 Foods LLC (“Debtor”), sued Northeast Properties LLC to, among other things, recover an

 alleged fraudulent transfer under section 550 of the Bankruptcy Code,1 he recorded a notice of lis

 pendens with respect to the real property underlying his claims. Northeast Properties now moves

 to strike the lis pendens, asserting that title to the property is not at issue because the Complaint

 only requests a monetary judgment for the value of the property, not the property itself.2 The

 Liquidation Trustee opposes removal of the lis pendens, pointing to a bare citation to section 550

 to establish the Complaint “plainly” implicates title.3 Regardless, Northeast Properties insists the

 lis pendens still must be struck because it unfairly frustrates a proposed sale of the property.4

                For background, it is enough to say that Northeast Properties holds title to the

 facility in which the Debtor operated its business and is one of many Debtor-affiliated entities

 under a common parent.5 The fraudulent transfer claims concern how Northeast Properties came

 to hold title. As a practical matter, the existence of the lis pendens is not blocking a sale per se,

 but it effectively prevents Northeast Properties from dissipating any proceeds by paying most, if

 not all, to the Pension Guarantee Benefit Corporation (“PBGC”) to release a first-position




 1
        Unless expressly stated otherwise, all references to “Bankruptcy Code” or to specific sections shall be to
        the Bankruptcy Reform Act of 1978, as thereafter amended, 11 U.S.C. § 101, et seq. All references to
        “Bankruptcy Rule” shall be to the Federal Rules of Bankruptcy Procedure.
 2
        Motion to Strike Lis Pendens (“Motion”), Dkt. No. 84 at ¶ 10.
 3
        Response to Motion to Strike Lis Pendens (“Response”), Dkt. No. 93 at ¶ 1; see also Response to
        Defendants’ Supplement to Motion to Strike Lis Pendens (“Supplemental Response”), Dkt. No. 106.
 4
        Motion, Dkt. No. 84 at 13.
 5
        Complaint, Dkt. No. 1 at ¶¶ 53-63. The allegations of the Complaint are complex and involve many
        defendants, but none of those details are necessary to frame the dispute under the current procedural
        posture. Thus, the Court will forgo its usual practice of providing a factual narrative.

                                                        2
Case 20-02069-GLT             Doc 109     Filed 03/26/21 Entered 03/26/21 14:30:33                         Desc Main
                                         Document      Page 3 of 7



 security interest on the property granted post-lis pendens.6 Although the parties have clouded the

 issues considerably,7 the Court finds the answer rests on two clear points: (1) section 550(a)

 entitles a trustee to recover fraudulently transferred property or the value of such property for the

 benefit of the estate;8 and (2) the Liquidation Trustee did not intend to foreclose recovery of the

 property itself as an alternative to a monetary judgment. Thus, for the reasons set forth below,

 the Court will deny the Motion.

 I.     JURISDICTION

                 This Court has authority to exercise jurisdiction over the subject matter and the

 parties pursuant to 28 U.S.C. §§ 157(a), 1334, and the Order of Reference entered by the United

 States District Court for the Western District of Pennsylvania on October 16, 1984. This is a

 core proceeding under 28 U.S.C. § 157(b)(2)(H).

 II.    DISCUSSION

                 To start, a lis pendens is merely “[a] notice, recorded in the chain of title to real

 property . . . to warn all persons that certain property is the subject matter of litigation, and that

 any interests acquired during the pendency of the suit are subject to its outcome.”9 Thus, a lis


 6
        Supplement to Motion to Strike Lis Pendens (“Supplement”), Dkt. No. 99-1 at 2-3; see also Supplemental
        Response, Dkt. No. 106 at ¶¶ 6-9.
 7
        While the content of the Complaint is at issue, the sufficiency of the pleadings is not. Therefore, the merit
        of the Liquidation Trustee’s fraudulent transfer theory, which the Court has intentionally not described, is
        irrelevant to whether the lis pendens should be removed. Any perceived prejudice stemming from the
        relative weakness of the claim must be addressed through the proper procedural mechanism.
 8
        11 U.S.C. § 550(a).
 9
        LIS PENDENS, Black’s Law Dictionary (11th ed. 2019); see McCahill v. Roberts, 421 Pa. 233, 237, 219
        A.2d 306, 308 (1966) (“The initial basis of the application of the doctrine was one of constructive notice to
        all the world of the pending litigation.”); Dice v. Bender, 383 Pa. 94, 97, 117 A.2d 725, 726–27 (1955)
        (“Strictly speaking, the effect of a lis pendens is not to establish actual liens upon the properties affected
        nor has it any application as between the parties to the action themselves; all that it does is to give notice to
        third persons that any interest they may acquire in the properties pending the litigation will be subject to the
        result of the action.”); Barak v. Karolizki, 2018 PA Super 258, 196 A.3d 208, 221 (2018) (“It is a notice to
        curtail a future claim that someone took the land as a subsequent, bona fide purchaser for value, not subject
        to the result of the underlying litigation.”).

                                                           3
Case 20-02069-GLT           Doc 109       Filed 03/26/21 Entered 03/26/21 14:30:33                        Desc Main
                                         Document      Page 4 of 7



 pendens is only warranted “in cases involving the adjudication of rights in specific property,”10

 else “there is no reason to provide notice to a third party about the litigation.”11 It does not

 operate as a lien or an injunction,12 but may nonetheless “discourage potential buyers from

 purchasing a piece of land [as] a consequence of market forces.”13

                 Pennsylvania courts apply a two-part test to determine whether a lis pendens

 notice should be stricken.14 The first step “is to ascertain whether title is at issue in the pending

 litigation.”15 If that prong is satisfied, then the court must “balance the equities,” considering

 whether the lis pendens is “harsh or arbitrary,” and whether its cancellation would prejudice the

 non-moving party.16 In this case, Northeast Properties argues that both prongs militate towards

 removal of the lis pendens. The Court disagrees.

                 With respect to the first prong, the parties conceptually agree that a fraudulent

 transfer action can implicate title if the plaintiff seeks to recover the property itself.17 The

 question as presented by Northeast Properties is whether the Complaint by its own terms actually

 does that. Both fraudulent transfer counts contain the following nearly identical text:

                 Based upon the foregoing, the Transfer made by Debtor to [Northeast]
                 Properties, through Debtor Affiliates, constituted a voidable transfer under
                 12 Pa. C.S.A. §§ 5104(a)[], 5105, and 5109(1), and are avoidable by the
                 Liquidation Trustee pursuant to 11 U.S.C. § 544(b) and recoverable from
                 [Northeast] Properties pursuant to 11 U.S.C. § 550 and the Plan.

 10
        Psaki v. Ferrari, 377 Pa. Super. 1, 3, 546 A.2d 1127, 1128 (1988).
 11
        In re Foremost Indus., Inc., 2017 PA Super 37, 156 A.3d 318, 322 (2017).
 12
        See Dice v. Bender, 383 Pa. at 97; Barak v. Karolizki, 196 A.3d at 221.
 13
        Barak v. Karolizki, 196 A.3d at 221.
 14
        Id. at 222.
 15
        Id.; In re Foremost Indus., Inc., 156 A.3d at 322; Psaki v. Ferrari, 546 A.2d at 1128.
 16
        McCahill v. Roberts, 421 Pa. at 239; Dice v. Bender, 383 Pa. at 98; Rosen v. Rittenhouse Towers, 334 Pa.
        Super. 124, 129, 482 A.2d 1113, 1116 (1984).
 17
        See Transcript, Dkt. No. 102 at 12:1-3 (Mr. Morfey: “Your Honor, we certainly don’t dispute that in a
        fraudulent transfer claim a plaintiff can seek to recover title.”); Response, Dkt. No. 93 at ¶ 10 (citing cases
        holding that a fraudulent transfer action supports a lis pendens).

                                                          4
Case 20-02069-GLT             Doc 109    Filed 03/26/21 Entered 03/26/21 14:30:33         Desc Main
                                        Document      Page 5 of 7




                                                          * * *

                WHEREFORE, the Liquidation Trustee respectfully requests that the
                Bankruptcy Court enter judgment in the Liquidation Trustee’s favor and
                against Insight, PNC, and Debtor Affiliates, jointly and severally:

                     (a) declaring that the Transfer constitutes a voidable fraudulent
                     transfer . . .

                     (b) directing and ordering that [Northeast] Properties return to the
                     Liquidation Trustee, the full value of, and awarding judgment . . . in
                     an amount equal to (i) the fair-market value of the Facility at the time
                     of the Transfer, and (ii) pre-judgment and post-judgment interest from
                     the date of the Transfer through the date of the payment at the
                     maximum legal rate; [and]

                                                           * * *

                     (e) awarding the Liquidation Trustee such other and further relief as
                     the Bankruptcy Court deems just and proper.18

 Thus, the Complaint clearly alleges that the transfer is recoverable under section 550, which

 permits the recovery of the fraudulently transferred property or its value,19 but the “wherefore”

 clause explicitly requests only one of those possible recoveries—the fair-market value of the

 property.

                Even under the most generous reading, the Complaint does not plainly request

 recovery of the property. This is neither a matter of putting form over substance, nor a rigid

 insistence on the invocation of “magic words.” To the contrary, the Complaint seemingly

 chooses one permitted recovery to the exclusion of the unexpressed alternative.            At best,

 coupling the reference to section 550 with the prayer for “such other and further relief” may

 suggest a latent ambiguity evidenced by the lis pendens.



 18
        Complaint, Dkt. No. 1 at ¶¶ 156-157; 174 (emphasis added).
 19
        11 U.S.C. § 550(a).

                                                      5
Case 20-02069-GLT          Doc 109       Filed 03/26/21 Entered 03/26/21 14:30:33                       Desc Main
                                        Document      Page 6 of 7



                That said, splitting hairs over an obvious drafting error or omission is somewhat

 nonsensical under the circumstances.           Regardless of what the Complaint actually says, the

 Liquidation Trustee could have sought recovery of the property under section 550 and apparently

 intended to do so, as evidenced by the lis pendens. With that in mind, he can move to amend the

 Complaint to correct this error,20 and has already expressed a willingness to do so.21 The rule

 itself instructs that leave to amend should be “freely give[n] . . . when justice so requires.”22

 Because the purpose of the amendment would be to merely clarify the relief requested, the Court

 discerns no conceivable prejudice to Northeast Properties.23 But, while a clarifying amendment

 is advisable for the record, the Court finds that title to the property is already implicated by the

 present adversary proceeding.

                Turning to the second part of the inquiry, the Court concludes that the equities do

 not weigh in favor of striking the lis pendens. By Northeast Properties’ admission, the Motion

 has been pressed as “principally a prong one issue.”24                 During oral arguments, Northeast

 Properties struggled to explain how the perceived “harshness” is anything but the natural

 consequence of a lis pendens.25 In reality, the lis pendens does not impede an arm’s-length, fair-

 market value sale because the Liquidation Trustee offered to remove it so long as the sale




 20
        Fed. R. Civ. P. 15(a)(2), made applicable to adversary proceedings by Fed. R. Bankr. P. 7015.
 21
        Transcript of January 7, 2021 Hearing (“Transcript”), Dkt. No. 102 at 17:12-15.
 22
        Fed. R. Civ. P. 15(a)(2). See Arthur v. Maersk, Inc., 434 F.3d 196, 202 (3d Cir. 2006) (observing that the
        provisions of Rule 15 “ensure that an inadvertent error in pleading will not preclude a party from securing
        relief on the merits of a claim.”).
 23
        “Leave to amend must generally be granted unless equitable considerations render it otherwise unjust.”
        Arthur v. Maersk, Inc., 434 F.3d at 204 (citing Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230, 9 L.
        Ed. 2d 222 (1962)). “[F]actors that may justify denial of leave to amend are undue delay, bad faith, and
        futility.” Id. (citing Lorenz v. CSX Corp., 1 F.3d 1406, 1414 (3d Cir. 1993)).
 24
        Transcript, Dkt. No. 102 at 22:8-22.
 25
        Id.

                                                        6
Case 20-02069-GLT             Doc 109      Filed 03/26/21 Entered 03/26/21 14:30:33       Desc Main
                                          Document      Page 7 of 7



 proceeds are escrowed.26 This option is unacceptable to Northeast Properties because the PBGC

 will not release its security interest on the property unless Northeast Properties pays

 approximately $22,000,000.27 The fact that a sale triggers the payment obligation is a self-

 inflicted wound since the security interest was granted after, and therefore subject to, the lis

 pendens.28 In contrast, the unconditional removal of the lis pendens would effectively deny the

 estate recourse to the property and its proceeds if the Liquidation Trustee were to prevail in this

 litigation. Frankly, there is no justifiable reason to expose the estate’s rightful creditors to the

 risk of nonpayment, particularly where the purpose of the alleged fraudulent transfer was to

 insulate the property for the benefit of the controlling interests.

 III.     CONCLUSION

                   In light of the foregoing, the Court will deny the Motion, but direct the

 Liquidation Trustee to file a clarifying amendment to the Complaint. This opinion constitutes

 the Court’s findings of fact and conclusions of law in accordance with Fed. R. Bankr. P. 7052.

 The Court will issue a separate order consistent with this opinion.

                                               y
                   ENTERED at Pittsburgh, Pennsylvania.



                                                     ____________________________________
                                                     _______________________________
                                                                                _
                                                     GREGORY L.L TADDONIO
                                                     UNITED STATES BANKRUPTCY JUDGE
 Dated: March 26, 2021

 Case administrator to mail to:
 John R. Gotaskie, Jr., Esq.
 Timothy P. Palmer, Esq.
 Robin Russell, Esq.
 Michael D. Morfey, Esq.


 26
          Response, Dkt. No. 84 at ¶ 2.
 27
          Supplement, Dkt. No. 99-1 at 2-3.
 28
          Supplemental Response, Dkt. No. 106 at ¶¶ 6-9.

                                                           7
